Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 1 of 8 Page ID #:6804




                            EXHIBIT 56




                                     Exhibit 56
                                       6761
Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 2 of 8 Page ID #:6805


                                                                                        88108487
                            REDACTED DOCUMENT

             Portions of this document are protected from public disclosure pursuant to
      the Freedom of Information Act ("FOIA"), 5 U.S.C. §552(b), exemption number:
      (check all that apply)

      [   ] 1. National security

      [   ] 2. Internal personnel rules and practices of an agency

      [   ] 3. Prohibited from disclosure by another federal statute:
               (specify) _________________________

      [   ] 4. Confidential trade secrets and/or commercial/financial information

      [   ] 5. Inter-agency and/or intra-agency communications:
               (specify)

            [    ] Deliberative process

            [    ] Attorney-client privilege

            [    ] Attorney work product

            [    ] Settlement negotiation privilege

            [    ] Other privilege: (specify) _____________________

      [ X ] 6. Personal privacy

      [   ] 7. Information compiled for law enforcement purposes where disclosure
               could reasonably be expected to:
               (specify)

            [    ] A. Interfere with enforcement proceedings

            [    ] B. Deprive a person of the right to a fair trial or impartial adjudication

            [    ] C. Constitute an unwarranted invasion of personal privacy

            [    ] D. Disclose a confidential source

            [    ] E. Risk circumvention of the law because of disclosure of law enforcement
                      guidelines or procedures

            [    ] F. Endanger the life or physical safety of any individual

      [   ] 8. Information used by agencies regulating or supervising financial institutions

      [   ] 9. Oil and gas well information



                                               Exhibit 56
                                                 6762
         Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 3 of 8 Page ID #:6806
STATE OF CALIFORNIA . ENVIRONME^/TAL PROTECTION AGENCY


•DEPARTMENT OF TOXIC SUBSTANCES CONTROL
4OO P Stra«t 4* Floor
                                                                              1
P O 3ox806                                                   —_^_              6|4;92439_
S»cram«r*o. CA 35612-0606                           __, .„_,
                                                   SFUND RECORDS CTR


 (916) 323-9723
                                                         88108467

                                                          August 12, 1991
          The Honorable Cecil Green
          Member of the Senate
          State Capitol, Room 2054
          Sacramento, California 95814
          Dear Senator Green:

               The Department of Toxic Substances Control (Department),
          formerly the Department of Health Services - Toxic Substances
          Control Program, is in receipt of your letter dated July 12,
          1991, to Dr. Molly Joel Coye, Director of the Department of
          Health Services. The Department apologizes for the delay in
          responding to your letter. As you may be aware, the Department
          became a part of the newly formed California Environmental
          Protection Agency on July 17, 1991. While the transition from
          the Department of Health Services has been extremely smooth, it
          has generated some minor procedural delays.

               The United States Environmental Protection Agency (EPA) is
          the lead agency for the McColl Hazardous Waste Site in Fullerton,
          California with the Department playing a pivotal support role.
          The Department was disappointed that EPA chose to delay its
          decision regarding the chosen cleanup remedy for the McColl site.
          EPA has stated such a delay was necessary and in a May 23, 1991
          response to similar concerns voiced by Congressman William
          Dannemeyer, was prompted by three factors: "EPA's evolving
          recognition of the complexity of engineering and safety controls
          which would accompany any excavation of McColl waste; EPA's
          evolving legal standards for a Record of Decision which were
          incorporated into the new [National Contingency Plan] NCP; and
^          statements made by the major oil companies that they would fully
          litigate any remedy with which they disagree or which was chosen
          in a manner inconsistent with EPA's new NCP requirements". The
          oil companies make up a large faction of the site's Potentially
          Responsible Parties (PRPs) and are known in the local community
          as the McColl Site Group.
                The Department agrees with your statement that the community
           should be utilized as a resource in the decision making process;
           furthermore, the public's involvement is required by both the
           federal NCP and state law. Regulations promulgated for the new
           NCP set forth higher standards regarding the public's, including
           the PRPs and the community, input on all documents the EPA would
           use in its decision making process. Additionally, any remedy
           decision must stand on three fundamental principles: the chosen
           remedy must be protective of human health and the environment,
           technically implementable, and legally defensible.




                                                              Exhibit 56
                                                                6763
Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 4 of 8 Page ID #:6807


The Honorable Cecil Green
August 12, 1991
Page 2


     Evaluation of the data gathered during the trial excavation
conducted by EPA"last year has led the agency to incorporate a
number of engineering and safety controls to protect workers and
the community during any excavation alternative. These controls,
along with the abundance of technical documents on waste
treatability and excavation collected by EPA in the last year,
must be included in the decision making and shared with the
public. The best process for EPA to share this information and
comply with the NCP is to issue a new proposed plan. The
previous proposed plan was issued by EPA in February of 1989 in
which EPA and the Department announced the preferred cleanup
remedy was thermal destruction, either on-site or off-site. EPA
no longer considers thermal destruction as their preferred remedy
and will re-evaluate two of the four alternatives previously
considered for the McColl site in 1989. Excavation of the waste
and contaminated soil, transport, and off-site redisposal will
not be included and, based on a re-evaluation of associated
costs, EPA has recently eliminated off-site incineration from the
list of its possible remedial alternatives. On-site incineration
is still considered a viable option. EPA and the Department are
holding discussions with the South Coast Air Quality Management
District to identify any air quality concerns related to the on-
site incineration option as well as other possible alternatives,
including concepts gleaned from the oil companies' proposed
alternative submitted to EPA in February of 1991.
      The oil companies' proposed alternative, which members of
 the local community embraced after EPA announced its decision to
 delay the cleanup, involves selectively excavating and treating
 only a portion of the hazardous waste found at McColl and then
 performing a Resource Conservation and Recovery Act (RCRA)
 equivalent closure. The RCRA equivalent closure would involve
 leaving the waste in place with subsurface side walls and
 covering the waste with a multi-layer cap. The oil companies'
 alternative as submitted would not assure long-term protection of
 public health and the environment nor could the oil companies
 demonstrate that the selective excavation option was technically
 implementable. EPA, with the Department's support, has been
 meeting with the oil companies to resolve the two agencies'
 concerns. The oil companies' alternative will be included in
 EPA's new list of possible remedial alternatives.
      The Department acknowledges EPA's need to follow the new NCP
 regulations to assure technically sound decisions which are
 legally defensible. The Department will also continue to work
 with all the parties involved, including EPA, the PRPs, the local
 governments, and those living near the site, to reach a mutually
 agreeable cleanup remedy that is protective of public health and




                                     Exhibit 56
                                       6764
Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 5 of 8 Page ID #:6808


The Honorable Cecil Green
August 12, 1991
Page 3



 the environment. To that end, when such resolution is achieved,
 the Department is committed to facilitating the implementation of
 the chosen remedy without further delay and needless frustration
 to all affected parties.
      The Department appreciates your concern regarding this issue
 and will keep you informed by providing your office with copies
 of all McColl Interagency Committee communications and future
 fact sheets. If the Department can be of any further assistance
 regarding this issue, please contact me at the above telephone
 number or if you have any additional questions regarding the
 McColl site, please contact Mr. Mark Leary, Chief of the
 Department's Special Projects Branch at (916) 323-2945.
                                              Sincerely,




                                                 in J. Kearns
                                              Acting Director

 cc:   See next page




                                     Exhibit 56
                                       6765
Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 6 of 8 Page ID #:6809



The Honorable Cecil Green
August 12, 1991
Page 4


cc:   Mr. James M. strock
      Secretary for Environmental Protection
      555 Capitol Mall, Suite 235
      Sacramento, California 95814
      "Mr. John Wise
       Deputy Regional Administrator
       U. S. Environmental Protection Agency
       Region IX
       75 Hawthorne Street
       San Francisco, California 94105
      The Honorable Bill Dannemeyer
      Member of the Congress
      1235 North Harbor Blvd., Suite 100
      Fullerton, California 92632
      The Honorable Bob Dornan
      Member of the Congress
      300 Plaza Alicante, Suite 360
      Garden Grove, California 92640
      The Honorable Alan Cranston
      Member of the Congress
      5757 W. Century Blvd., #620
      Los Angeles, California 90045
      The Honorable Ed Royce
      Member of the Senate
      State Capitol, Room 4053
      Sacramento, California 95814
      The Honorable Art Torres
      Member of the Senate
      State Capitol, Room 2080
      Sacramento, California 95814
      The Honorable Frank Hill
      Member of the Senate
      State Capitol, Room 4082
      Sacramento, California 95814
       The Honorable Ross Johnson
       Member of the Assembly
       State Capitol, Room 2114
       Sacramento, California 95814




                                     Exhibit 56
                                       6766
Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 7 of 8 Page ID #:6810




The Honorable Cecil Green
August 12, 1991
Page 5


      The Honorable Tom Umberg
      Member of the Assembly
      State Capitol, Room 4139
      Sacramento, California 95814
      The Honorable Sally Tanner
      Member of the Assembly
      State Capitol, Room 4146
      Sacramento, California 95814
      Mr. Arnold Peters
      Chief of Staff
      Assemblywoman Sally Tanner
      State Capitol, Room 4146
      Sacramento, California 95814
      Mr. Bob Fredenburg
      Principal Consultant
      Senate Toxics Committee
      State Capitol, Room 2080
      Sacramento, California 95814
      The Honorable Chris Norby, Mayor
      City Council Members
      City of Fullerton
      City Hall
      Fullerton, California 92634
      Mr. Barry Eaton
      City Planner
      City of Fullerton
      Fullerton, California 92634
      The Honorable Griffin, Mayor
      City Council Members
      City of Buena Park
      Buena Park, California 90622




                                     Exhibit 56
                                       6767
Case 2:91-cv-00589-CJC Document 677-27 Filed 07/10/20 Page 8 of 8 Page ID #:6811



The Honorable Cecil Green
August 12, 1991
Page 6


      Mr. Gaddi Vasquez
      Orange County Board of Supervisors
      10 Civic Center Plaza
      Santa Ana, California 92701-4061
      Mr. Bill Duchie
      Shell Oil Company
      511 N. Brookhurst Street
      Anaheim, California 92803
      Mr. David Bushey
      1819 Fairgreen Drive
      Fullerton, California 92633




                                     Exhibit 56
                                       6768
